         Case 2:20-cv-02328-TLN-AC Document 12 Filed 01/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       JOHN F. WOODY, JR.,                               No. 2:20-cv-2328 TLN AC P
12                         Plaintiff,
13             v.                                          ORDER
14       STEPHEN MNUCHIN, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner, is proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has filed an in forma pauperis application and certified prison trust

19   account statement. ECF Nos. 2, 5. Although plaintiff’s trust account statement shows he

20   currently has a zero balance, his application states that he has cash in the amount of

21   $7,150,000.00.1

22            In order to commence an action, plaintiff must file a complaint as required by Rule 3 of

23   the Federal Rules of Civil Procedure and either pay both the $350.00 filing fee and the $50.00

24   administrative fee for a civil action or file an application requesting leave to proceed in forma

25   pauperis.2 See 28 U.S.C. §§ 1914(a), 1915(a). The court may authorize the commencement of an

26
     1
27     A later filing indicates that plaintiff became the beneficiary of a trust upon the death of his
     mother in 2011. ECF No. 11 at 3.
28   2
       Litigants proceeding in forma pauperis are not required to pay the $50.00 administrative fee.
                                                         1
      Case 2:20-cv-02328-TLN-AC Document 12 Filed 01/12/21 Page 2 of 2


 1   action “without prepayment of fees or security therefor” by an individual who submits an
 2   affidavit evidencing an inability to pay such fees or give security therefor. 28 U.S.C. § 1915(a).
 3   Plaintiff has made an inadequate showing of indigency in the application before the court. He
 4   will therefore be granted twenty-one days in which to submit the appropriate filing fee to the
 5   Clerk of the Court or explain to the court why he cannot pay the fee. Plaintiff is cautioned that
 6   failure to pay the fee or explain why he cannot pay the fee will result in a recommendation that
 7   the application to proceed in forma pauperis be denied and the instant action be dismissed without
 8   prejudice if the fee remains unpaid.
 9          Accordingly, IT IS HEREBY ORDERED that, within twenty-one days from the date of
10   this order, plaintiff shall submit the appropriate filing and administrative fees totaling $400 to the
11   Clerk of the Court or explain in writing why he is unable to pay such fees.
12   DATED: January 12, 2021
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
